Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2021 has been entered.
Claims 1-23 have been examined.
Claim objections are withdrawn.
Claim rejections under 35 U.S.C. 112(b) are withdrawn.

Response to Arguments
Applicant's arguments filed on 11/11/2021 have been fully considered but they are not persuasive.
The applicant contends that applicant's claims 1 and 10 disclose performing the read retry operation on all memory cells included in the selected memory block, whereas Lee discloses performing the read retry operation only on the memory cells determined as being failed, which is different from Applicant's claims. 
The examiner respectfully disagrees and would like to point that Lee (US 20140063944 A1) teaches performing the read retry operation on all memory cells included in the selected memory block (para. 6, circuit to perform again the read operation about the memory cell block).

The applicant contends that in addition, Applicant's claims 1 and 10 disclose skipping the read retry operation with respect to a specific program state among a plurality of program states, whereas Lee discloses performing the read retry operation with respect to all program states which is also different from Applicant's claims.
The examiner respectfully disagrees and would like to point that Lee (US 20140063944 A1) teaches skipping the read retry operation with respect to a specific program state among a plurality of program states (para. 9, skipping the step of repeating the read operation on a memory Cell group which has passed (specific program state); para. 65, the read operation and the failed bit detection operation may be repeated on the memory cells determined to have failed (other than a specific program state) in the read operation, the step for repeating the read operation and the failed bit detection operation may be skipped on memory cells determined to have passed (specific program state)).
As per the amended independent claim 16, the applicant contends that CHOI, Yang, KIM and Lee do not disclose applying new read voltages respectively corresponding to program states other than at least one specific program state among the plurality of program states to all of memory cells included in the selected memory block; and skipping an operation for applying a new read voltage corresponding to the at least one specific program state to the all of the memory cells.
The examiner respectfully disagrees and would like to point that Lee (US 20140063944 A1) teaches applying new read voltages respectively corresponding to program states other than at least one specific program state among the plurality of program states to all of memory cells included in the selected memory block (para. 6, circuit to perform again the read operation about the memory cell block using a compensation (new) read voltage); and skipping an operation for applying a new read voltage corresponding to the at least one specific program state to the all of the memory cells (para. 9, skipping the step of repeating the read operation on a memory cell group which has passed (specific program state); para. 65, the read operation .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (US 20160357472 A1, “MEMORY SYSTEM AND OPERATING METHOD THEREOF”) in view of Lee (US 20140063944 A1, “SEMICONDUCTOR MEMORY DEVICE AND METHOD OF OPERATING THE SAME”).

As per claim 1, CHOI et al. (US 20160357472 A1) teach a memory device comprising: a memory cell array including a plurality of memory blocks (paragraph 57, the memory device includes a memory cell array; paragraph 58, the memory cell array includes a plurality of memory blocks); a peripheral circuit configured to perform a read operation by applying a plurality of read voltages to a selected memory block among the plurality of memory blocks 
However CHOI et al. (US 20160357472 A1) do not explicitly teach to perform the read retry operation on all of memory cells included in the selected memory block and programmed to a plurality of program states, and in the read retry operation, applies the plurality of read voltages respectively corresponding to the plurality of program states to the all of the memory cells and skips an operation for applying a read voltage corresponding to at least one specific program state among the plurality of program states.
Lee in an analogous art teaches to perform the read retry operation on all of memory cells included in the selected memory block and programmed to a plurality of program states (para. 6, circuit to perform again the read operation about the memory cell block), and in the read retry operation, applies the plurality of read voltages respectively corresponding to the plurality of program states to the all of the memory cells and skips an operation for applying a read voltage corresponding to at least one specific program state among the plurality of program states (para. 9, skipping the step of repeating the read operation on a memory cell group which has passed (specific program state); para. 65, the read operation and the failed bit detection operation may be repeated on the memory cells determined to have failed (other than a specific program state) in the read operation by using a compensation (new) read voltage, the step for repeating the read operation and the failed bit detection operation may be skipped on memory cells determined to have passed (specific program state)).
.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (US 20160357472 A1, “MEMORY SYSTEM AND OPERATING METHOD THEREOF”) and Lee (US 20140063944 A1, “SEMICONDUCTOR MEMORY DEVICE AND METHOD OF OPERATING THE SAME”) as applied to claim 1 above, and further in view of KIM et al. (US 20110110154 A1, “METHOD OF PROGRAMMING NONVOLATILE MEMORY DEVICE”).

As per claim 2, CHOI et al. (US 20160357472 A1) and Lee substantially teach the claimed invention described in claim 1 (as rejected above).
However CHOI et al. (US 20160357472 A1) and Lee do not explicitly teach that the plurality of program states are grouped into first to third threshold voltage regions according to a threshold voltage distribution of each of the program states.
KIM et al. in an analogous art teach that the plurality of program states are grouped into first to third threshold voltage regions according to a threshold voltage distribution of each of the program states (paragraph 71, first through third threshold voltage regions).
.

Claims 3, 5, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (US 20160357472 A1, “MEMORY SYSTEM AND OPERATING METHOD THEREOF”),
Lee (US 20140063944 A1, “SEMICONDUCTOR MEMORY DEVICE AND METHOD OF OPERATING THE SAME”) and KIM et al. (US 20110110154 A1, “METHOD OF PROGRAMMING NONVOLATILE MEMORY DEVICE”) as applied to claim 2 above, and further in view of Shim et al. (US 20170060463 A1, “DATA STORAGE HAVING RECOVERY FUNCTION FOR THRESHOLD VOLTAGE DISTRIBUTION CHANGE OF MEMORY CELLS DUE TO APPLYING SURFACE MOUNTING TECHNOLOGY AND OPERATING METHOD”).

As per claim 3, CHOI et al. (US 20160357472 A1), Lee and KIM et al. substantially teach the claimed invention described in claim 2 (as rejected above).
KIM et al. teach that the at least one specific program state among the plurality of program states has a threshold voltage distribution that is higher than that of the first threshold voltage region and the at least one specific program state is included in the second threshold voltage region, and wherein at least one program state other than the erase state and the at least one specific program state among the plurality of program states has a threshold voltage distribution that is higher than that of the second threshold voltage region and the at least one program 
However CHOI et al. (US 20160357472 A1), Lee and KIM et al. do not explicitly teach that an erase state among the plurality of program states is included in the first threshold voltage region.
Shim et al. in an analogous art teach that an erase state among the plurality of program states is included in the first threshold voltage region (paragraph 94, memory block, a threshold voltage is distributed in an erase region of a threshold voltage distribution) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory device of CHOI et al, Lee and KIM et al. the ability that an erase state among the plurality of program states is included in the first threshold voltage region as taught by Shim et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to perform erase operation to erase the stored data to CHOI et al.’s, Lee’s, KIM et al.’s memory device.

As per claim 5, CHOI et al. (US 20160357472 A1), Lee, KIM et al. and Shim et al. teach the additional limitations.
CHOI et al. (US 20160357472 A1) teach that at least one of the plurality of memory blocks stores read retry table information corresponding to each of the plurality of memory blocks (paragraph 48, the read retry table stored in the memory).

As per claim 6, CHOI et al. (US 20160357472 A1), Lee, KIM et al. and Shim et al. teach the additional limitations.


As per claim 7, CHOI et al. (US 20160357472 A1), Lee, KIM et al. and Shim et al. teach the additional limitations.
CHOI et al. (US 20160357472 A1) teach that the read retry table information includes information on the at least one new read voltage corresponding to the program states (paragraph 50, the controller calculates a voltage for the read retry by referring to the read retry table stored).
KIM et al. teach the program states included in the first threshold voltage region and the third threshold voltage region among the plurality of program states (paragraph 71, first threshold voltage region, third threshold voltage region).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (US 20160357472 A1, “MEMORY SYSTEM AND OPERATING METHOD THEREOF”), Lee (US 20140063944 A1, “SEMICONDUCTOR MEMORY DEVICE AND METHOD OF OPERATING THE SAME”), KIM et al. (US 20110110154 A1, “METHOD OF PROGRAMMING NONVOLATILE MEMORY DEVICE”) and Shim et al. (US 20170060463 A1, “DATA STORAGE HAVING RECOVERY FUNCTION FOR THRESHOLD VOLTAGE DISTRIBUTION CHANGE OF MEMORY CELLS DUE TO APPLYING SURFACE MOUNTING TECHNOLOGY AND OPERATING METHOD”) as applied to claim 3 above, and further in view of Park (US 9672914 B1, “Semiconductor memory device and operating method thereof”), OGIWARA et al. (US .

As per claim 4, CHOI et al., Lee, KIM et al. and Shim et al. substantially teach the claimed invention described in claim 3 (as rejected above).
However CHOI et al., Lee, KIM et al. and Shim et al. do not explicitly teach that the selected memory block is programmed using a triple level cell (TLC) scheme, and the selected memory cell is programmed using a quad level cell (QLC) scheme. 
Park in an analogous art teach that the selected memory block is programmed using a triple level cell (TLC) scheme, and the selected memory cell is programmed using a quad level cell (QLC) scheme (col. 4, lines 34-41, program operation, memory cells, triple level cell (TLC) and a quad level cell (QLC)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory device of CHOI et al., Lee, KIM et al. and Shim et al. the ability to program the selected memory block using a triple level cell (TLC) scheme, and to program the selected memory cell using a quad level cell (QLC) scheme as taught by Park since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to store more bits of data in a unit memory cell to CHOI et al.’s, Lee’s, KIM et al.’s and Shim et al.’s memory device.
CHOI et al., Lee, KIM et al., Shim et al. and Park do not explicitly 
teach that the second threshold voltage region has a range of -0.5 V to 1.0 V.
OGIWARA et al. in an analogous art teach that the second threshold voltage region has a range of -0.5 V to 1.0 V (paragraph 40, voltage to be applied to a memory cell, -0.5 volt, 1.0 volt).

CHOI et al. (US 20160357472 A1), Lee, KIM et al., Shim et al., Park 
and OGIWARA et al. do not explicitly teach that the second threshold voltage region has a range of -1.5 V to 1.0 V or -1.0 V to 1.5 V.
Takahashi et al. in an analogous art teach that the second threshold voltage region has a range of -1.5 V to 1.0 V or -1.0 V to 1.5 V (col. 32, lines 54-56, threshold voltage of a memory cell, -1.5 V, 1.0 V).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory device of CHOI et al., Lee, KIM et al., Shim et al., Park and OGIWARA et al. the ability for the second threshold voltage region, a range of -1.5 V to 1.0 V or -1.0 V to 1.5 V as taught by Takahashi et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to apply a voltage to a memory block in a selected threshold voltage region to CHOI et al.’s, Lee’s, KIM et al.’s, Shim et al.’s, Park’s and OGIWARA et al.’s memory device.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (US 20160357472 A1, “MEMORY SYSTEM AND OPERATING METHOD THEREOF”), Lee (US 20140063944 A1, “SEMICONDUCTOR MEMORY DEVICE AND METHOD OF OPERATING THE SAME”), KIM et al. (US 20110110154 A1, “METHOD OF PROGRAMMING NONVOLATILE MEMORY DEVICE”) and Shim et al. (US 20170060463 A1, “DATA STORAGE HAVING RECOVERY FUNCTION FOR THRESHOLD VOLTAGE DISTRIBUTION CHANGE OF MEMORY CELLS DUE TO APPLYING SURFACE MOUNTING TECHNOLOGY AND OPERATING METHOD”) as applied to claim 5 above, and further in view of Choi et al. (US 20190362796 A1, “METHOD OF OPERATING STORAGE DEVICE”).

As per claim 8, CHOI et al. (US 20160357472 A1), Lee, KIM et al. and Shim et al. substantially teach the claimed invention described in claim 5 (as rejected above).
However CHOI et al. (US 20160357472 A1), Lee, KIM et al. and Shim et al. do not explicitly teach that the peripheral circuit performs the read retry operation by using at least one increased read voltage as compared with at least one read voltage used in a previous read operation with respect to a program state included in the first threshold voltage region.
Choi et al. (US 20190362796 A1) in an analogous art teach that the peripheral circuit performs the read retry operation by using at least one increased read voltage as compared with at least one read voltage used in a previous read operation with respect to a program state included in the first threshold voltage region (paragraph 40, read the default look-up table to perform a read retry operation. The offset value is a value by which the default read reference voltage is tuned higher).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory device of CHOI et al. (US 20160357472 A1), Lee, KIM et al. and Shim et al. the ability that the peripheral circuit performs the read retry operation by using at least one increased read voltage as compared with at least one read 

As per claim 9, CHOI et al. (US 20160357472 A1), Lee, KIM et al., Shim et al. and Choi et al. (US 20190362796 A1) teach the additional limitations.
Choi et al. (US 20190362796 A1) teach that the peripheral circuit performs the read retry operation by using at least one decreased read voltage as compared with at least one read voltage used in a previous read operation with respect to program states included in the third threshold voltage region (paragraph 40, read the default look-up table to perform a read retry operation. The offset value is a value by which the default read reference voltage is tuned lower.)

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (US 20160357472 A1, “MEMORY SYSTEM AND OPERATING METHOD THEREOF”) in view of Lee (US 20140063944 A1, “SEMICONDUCTOR MEMORY DEVICE AND METHOD OF OPERATING THE SAME”).

As per claim 10, CHOI et al. teach a memory system comprising: a memory device including a plurality of memory blocks (paragraph 57, the memory device includes a memory cell array; paragraph 58, the memory cell array includes a plurality of memory blocks);and a peripheral circuit for performing a normal read operation and a read retry operation on a selected memory 
However CHOI et al. do not explicitly teach to perform the read retry operation on all of memory cells included in the selected memory block and programmed to a plurality of program states, and in the read retry operation, to apply a plurality of read voltages respectively corresponding to the plurality of program states to the all of the memory cells and to skip an operation for applying a read voltage corresponding to at least one specific program state among the plurality of program states.
Lee in an analogous art teaches to perform the read retry operation on all of memory cells included in the selected memory block and programmed to a plurality of program states (para. 6, circuit to perform again the read operation about the memory cell block), and in the read retry operation, to apply a plurality of read voltages respectively corresponding to the plurality of program states to the all of the memory cells and to skip an operation for applying a read voltage corresponding to at least one specific program state among the plurality of program states (para. 9, skipping the step of repeating the read operation on a memory cell group which has passed (specific program state); para. 65, the read operation and the failed bit detection 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory device of CHOI et al. the ability to perform the read retry operation on all of memory cells included in the selected memory block and programmed to a plurality of program states, and in the read retry operation, to apply a plurality of read voltages respectively corresponding to the plurality of program states to the all of the memory cells and to skip an operation for applying a read voltage corresponding to at least one specific program state among the plurality of program states as taught by Lee since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to improve the speed of the read operation to CHOI et al.’s memory device.

As per claim 15, CHOI et al. (US 20160357472 A1) and Lee teach the additional limitations.
CHOI et al. (US 20160357472 A1) teach that the controller includes an error correction circuit, and wherein the error correction circuit detects the error bits included in the read data received from the memory device, and performs an error correction operation on the read data (paragraph 11, the controller may include an error correcting unit suitable for correcting an error bit of read data.)

Claims 11, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (US 20160357472 A1, “MEMORY SYSTEM AND OPERATING METHOD  as applied to claim 10 above, and further in view of 
KIM et al. (US 20110110154 A1, “METHOD OF PROGRAMMING NONVOLATILE MEMORY DEVICE”) and Shim et al. (US 20170060463 A1, “DATA STORAGE HAVING RECOVERY FUNCTION FOR THRESHOLD VOLTAGE DISTRIBUTION CHANGE OF MEMORY CELLS DUE TO APPLYING SURFACE MOUNTING TECHNOLOGY AND OPERATING METHOD”).

As per claim 11, CHOI et al. (US 20160357472 A1) and Lee substantially teach the claimed invention described in claim 10 (as rejected above).
However CHOI et al. (US 20160357472 A1) and Lee do not explicitly teach that the at least one specific program state among the plurality of program states has a threshold voltage distribution that is higher than that of the first threshold voltage region and the at least one specific program state is included in a second threshold voltage region, and wherein at least one program state other than the erase state and the at least one specific program state among the plurality of program states has a threshold voltage distribution that is higher than that of the second threshold voltage region and the at least one program state is included in a third threshold voltage region.
KIM et al. in an analogous art teach that the at least one specific program state among the plurality of program states has a threshold voltage distribution that is higher than that of the first threshold voltage region and the at least one specific program state is included in a second threshold voltage region, and wherein at least one program state other than the erase state and the at least one specific program state among the plurality of program states has a threshold voltage distribution that is higher than that of the second threshold voltage region and the at least one program state is included in a third threshold voltage region (paragraph 71, second threshold voltage region (specific threshold voltage region)), first through third threshold voltage regions; paragraph 74, the threshold voltage of memory cell in second region).

that the at least one specific program state among the plurality of program states has a threshold voltage distribution that is higher than that of the first threshold voltage region and the at least one specific program state is included in a second threshold voltage region, and wherein at least one program state other than the erase state and the at least one specific program state among the plurality of program states has a threshold voltage distribution that is higher than that of the second threshold voltage region and the at least one program state is included in a third threshold voltage region as taught by KIM et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to reduce read stress and a variation in threshold voltage distribution according to lapse of time to CHOI et al.’s and Lee’s memory device.
However CHOI et al. (US 20160357472 A1), Lee and KIM et al. do not explicitly teach that an erase state among the plurality of program states is included in a first threshold voltage region.
Shim et al. in an analogous art teach that an erase state among the plurality of program states is included in a first threshold voltage region (paragraph 94, memory block, a threshold voltage is distributed in an erase region of a threshold voltage distribution).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory device of CHOI et al., Lee and KIM et al. the ability that an erase state among the plurality of program states is included in a first threshold voltage region as taught by Shim et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to 

As per claim 12, CHOI et al. (US 20160357472 A1), Lee, KIM et al. and Shim et al. teach the additional limitations.
CHOI et al. (US 20160357472 A1) teach that at least one of the plurality of memory blocks stores read retry table information corresponding to each of the plurality of memory blocks, and wherein, in a power-on operation, the controller reads the read retry table information stored in the memory device, and stores the read retry table information in the controller (paragraph 80,
when power is supplied to the memory system of the present disclosure, the read retry table (RRT) storing unit may store the RRT provided from the memory cell array under the control by the control logic, the RRT storing unit may be included inside the control logic.)

As per claim 13, CHOI et al. (US 20160357472 A1), Lee, KIM et al. and Shim et al. teach the additional limitations.
CHOI et al. (US 20160357472 A1) teach that the controller includes a read voltage setting block, wherein the read voltage setting block: transmits, to the memory device, information on
 initially set read voltages in the normal read operation of the memory device (paragraph 98, the controller may determine whether the currently performed read operation passes. An initial read voltage for the read operation may be a predetermined voltage set as a default value), sets at least one new read voltage, based on the read retry table information in the read retry operation (paragraph 51, a parameter setting operation is performed in order to set a read level (read voltage) by referring to the read retry table.)
Lee teaches that the at least one new read voltage corresponds to the program states other than the at least one specific program state (para. 7, performing a read operation using a read voltage; performing a pass/fail check operation about each of memory cell groups; and .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (US 20160357472 A1, “MEMORY SYSTEM AND OPERATING METHOD THEREOF”), Lee (US 20140063944 A1, “SEMICONDUCTOR MEMORY DEVICE AND METHOD OF OPERATING THE SAME”), KIM et al. (US 20110110154 A1, “METHOD OF PROGRAMMING NONVOLATILE MEMORY DEVICE”) and Shim et al. (US 20170060463 A1, “DATA STORAGE HAVING RECOVERY FUNCTION FOR THRESHOLD VOLTAGE DISTRIBUTION CHANGE OF MEMORY CELLS DUE TO APPLYING SURFACE MOUNTING TECHNOLOGY AND OPERATING METHOD”) as applied to claim 13 above, and further in view of Choi et al. (US 20190362796 A1, “METHOD OF OPERATING STORAGE DEVICE”).

As per claim 14, CHOI et al. (US 20160357472 A1), Lee, KIM et al. and Shim et al. substantially teach the claimed invention described in claim 13 (as rejected above).
However CHOI et al. (US 20160357472 A1), Lee, KIM et al. and Shim et al. do not explicitly teach that the read voltage setting block: sets at least one new increased read voltage as compared with at least one read voltage used in a previous read operation with respect to the erase state included in the first threshold voltage region as the at least one new read voltage used in the read retry operation; and sets at least one new decreased read voltage as compared with at least one read voltage used in a previous read operation with respect to the at least one program state included in the third threshold voltage region as the at least one new read voltage used in the read retry operation.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory device of CHOI et al. (US 20160357472 A1), Lee, KIM et al. and Shim et al. the ability that the read voltage setting block: sets at least one new increased read voltage as compared with at least one read voltage used in a previous read operation with respect to the erase state included in the first threshold voltage region as the at least one new read voltage used in the read retry operation; and sets at least one new decreased read voltage as compared with at least one read voltage used in a previous read operation with respect to the at least one program state included in the third threshold voltage region as the at least one new read voltage used in the read retry operation as taught by Choi et al. (US 20190362796 A1) since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to increase or decrease the read voltage for a read retry operation to read correct data to CHOI et al. (US 20160357472 A1)’s, Lee’s, KIM et al.’s and Shim et al.’s memory device.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (US 20160357472 A1, “MEMORY SYSTEM AND OPERATING METHOD THEREOF”) in view of Yang (US 20130024751 A1, “FLASH MEMORY CONTROLLER AND DATA READING METHOD”), KIM et al. (US 20110110154 A1, “METHOD OF PROGRAMMING NONVOLATILE MEMORY DEVICE”) and Lee (US 20140063944 A1, “SEMICONDUCTOR MEMORY DEVICE AND METHOD OF OPERATING THE SAME”).

As per claim 16, CHOI et al. (US 20160357472 A1) teach a method for operating a memory system, the method comprising: reading a read retry table stored in a memory device in a power-on operation (paragraph 13, when power is supplied to the memory system, the semiconductor memory device may fetch the read retry table from the memory cell to the internal RAM); performing a normal read operation on a selected memory block among a plurality of memory blocks included in the memory device (paragraph 62, read operation, the peripheral circuit, selected memory block).
However CHOI et al. (US 20160357472 A1) do not explicitly teach determining whether an error correction operation is to be performed according to a number of error bits in data read in performing the normal read operation; setting at least one new read voltage, when it is determined that the error correction operation is not to be performed; and performing a read retry operation on the selected memory block using the at least one new read voltage.
Yang in an analogous art teaches determining whether an error correction operation is to be performed according to a number of error bits in data read in performing the normal read operation; setting at least one new read voltage, when it is determined that the error correction operation is not to be performed; and performing a read retry operation on the selected memory block using the at least one new read voltage (paragraph 22, decoding operation of error correction code cannot correct the error bits within the data, decoding circuit decides not to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory device of CHOI et al. the ability for determining whether an error correction operation is to be performed according to a number of error bits in data read in performing the normal read operation; setting at least one new read voltage, when it is determined that the error correction operation is not to be performed; and performing a read retry operation on the selected memory block using the at least one new read voltage as taught by Yang since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to correctly read data stored in the memory to CHOI et al.’s memory device.
CHOI et al. (US 20160357472 A1) and Yang do not explicitly teach that the 
at least one new read voltage corresponds to program states other than at least one program state among a plurality of program states included in a specific threshold voltage region among a plurality of program states of the selected memory block.
KIM et al. in an analogous art teach that the at least one new read voltage corresponds to program states other than at least one program state among a plurality of program states included in a specific threshold voltage region among a plurality of program states of the selected memory block (paragraph 71, second threshold voltage region (specific threshold voltage region)); paragraph 74, the threshold voltage of memory cell in second region).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory device of CHOI et al. (US 20160357472 A1) and Yang the ability that the at least one new read voltage corresponds to program states other than at least one program state among a plurality of program states included in a specific 
CHOI et al. (US 20160357472 A1), Yang and KIM et al. do not explicitly teach
applying new read voltages respectively corresponding to program states other than at least one specific program state among the plurality of program states to all of memory cells included in the selected memory block; and skipping an operation for applying a new read voltage corresponding to the at least one specific program state to the all of the memory cells
Lee in an analogous art teaches applying new read voltages respectively corresponding to program states other than at least one specific program state among the plurality of program states to all of memory cells included in the selected memory block; and skipping an operation for applying a new read voltage corresponding to the at least one specific program state to the all of the memory cells (para. 6, circuit to perform again the read operation about the memory cell block; para. 9, skipping the step of repeating the read operation on a memory cell group which has passed (specific program state); para. 65, the read operation and the failed bit detection operation may be repeated on the memory cells determined to have failed (other than a specific program state) in the read operation by using a compensation (new) read voltage, the step for repeating the read operation and the failed bit detection operation may be skipped on memory cells determined to have passed (specific program state)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory device of CHOI et al., Yang and KIM et al. the ability for applying new read voltages respectively corresponding to program states other 
as taught by Lee since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to improve the speed of the read operation to CHOI et al.’s, Yang’s and KIM et al.’s memory device.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (US 20160357472 A1, “MEMORY SYSTEM AND OPERATING METHOD THEREOF”), Yang (US 20130024751 A1, “FLASH MEMORY CONTROLLER AND DATA READING METHOD”), KIM et al. (US 20110110154 A1, “METHOD OF PROGRAMMING NONVOLATILE MEMORY DEVICE”) and Lee (US 20140063944 A1, “SEMICONDUCTOR MEMORY DEVICE AND METHOD OF OPERATING THE SAME”) as applied to claim 16 above, and further in view of Shim et al. (US 20170060463 A1, “DATA STORAGE HAVING RECOVERY FUNCTION FOR THRESHOLD VOLTAGE DISTRIBUTION CHANGE OF MEMORY CELLS DUE TO APPLYING SURFACE MOUNTING TECHNOLOGY AND OPERATING METHOD”).

As per claim 17, CHOI et al. (US 20160357472 A1), Yang, KIM et al. and Lee substantially teach the claimed invention described in claim 16 (as rejected above).
KIM et al. teach that the at least one specific program state among the plurality of program states has a threshold voltage distribution that is higher than that of the first threshold voltage region and the at least one specific program state is included in a second threshold voltage region, and wherein at least one program state other than the erase state and the at least one specific program state among the plurality of program states has a threshold voltage distribution 
However CHOI et al. (US 20160357472 A1), Yang, KIM et al. and Lee do not explicitly teach that an erase state among the plurality of program states is included in a first threshold voltage region.
Shim et al. in an analogous art teach that an erase state among the plurality of program states is included in a first threshold voltage region (paragraph 94, memory block, a threshold voltage is distributed in an erase region of a threshold voltage distribution). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory device of CHOI et al., Yang, KIM et al. and Lee the ability that an erase state among the plurality of program states is included in a first threshold voltage region as taught by Shim et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to perform erase operation to erase the stored data to CHOI et al.’s, Yang’s, KIM et al.’s and Lee’s memory device.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (US 20160357472 A1, “MEMORY SYSTEM AND OPERATING METHOD THEREOF”), Yang (US 20130024751 A1, “FLASH MEMORY CONTROLLER AND DATA READING METHOD”), KIM et al. (US 20110110154 A1, “METHOD OF PROGRAMMING NONVOLATILE MEMORY DEVICE”), Lee (US 20140063944 A1, “SEMICONDUCTOR MEMORY DEVICE AND METHOD OF OPERATING THE SAME”) and Shim et al. (US 20170060463 A1, “DATA STORAGE  as applied to claim 17 above, and further in view of Park (US 9672914 B1, “Semiconductor memory device and operating method thereof”), OGIWARA et al. (US 20160071586 A1, “SEMICONDUCTOR STORAGE DEVICE”) and Takahashi et al. (US 6169307 B1, “Nonvolatile semiconductor memory device comprising a memory transistor, a select transistor, and an intermediate diffusion layer”).

As per claim 18, CHOI et al. (US 20160357472 A1), Yang, KIM et al., Lee and Shim et al. substantially teach the claimed invention described in claim 17 (as rejected above).
However CHOI et al. (US 20160357472 A1), Yang, KIM et al., Lee and Shim et al. do not explicitly teach that the selected memory block is programmed using a triple level cell (TLC) scheme, the selected memory block is programmed using a quad level cell (QLC) scheme.
Park in an analogous art teach that the selected memory block is programmed using a triple level cell (TLC) scheme, the selected memory block is programmed using a quad level cell (QLC) scheme (col. 4, lines 34-41, program operation, memory cells, triple level cell (TLC) and a quad level cell (QLC)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory device of CHOI et al., Yang, KIM et al., Lee and Shim et al. the ability that the selected memory block is programmed using a triple level cell (TLC) scheme, the selected memory block is programmed using a quad level cell (QLC) scheme as taught by Park since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to store more bits of data in a unit memory cell to CHOI et al.’s, Yang’s, KIM et al.’s, Lee’s and Shim et al.’s memory device.

explicitly teach that the second threshold voltage region has a range of -0.5 V to 1.0 V.
OGIWARA et al. in an analogous art teach that the second threshold voltage region has a range of -0.5 V to 1.0 V (paragraph 40, voltage to be applied to a memory cell, -0.5 volt, 1.0 volt).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory device of CHOI et al., Yang, KIM et al., Lee , Shim et al. and Park the ability that the second threshold voltage region has a range of -0.5 V to 1.0 V as taught by OGIWARA et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to apply a voltage to a memory block in a selected threshold voltage region to CHOI et al.’s, Yang’s, KIM et al.’s, Lee’s, Shim et al.’s and Park’s memory device.
CHOI et al. (US 20160357472 A1), Yang, KIM et al., Lee, Shim et al., Park and
OGIWARA et al. do not explicitly teach that the second threshold voltage region has a range of
 -1.5 V to 1.0 V or -1.0 V to 1.5 V.
Takahashi et al. in an analogous art teach that the second threshold voltage region has a range of -1.5 V to 1.0 V or -1.0 V to 1.5 V (col. 32, lines 54-56, threshold voltage of a memory cell, -1.5 V, 1.0 V).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory device of CHOI et al., Yang, KIM et al., Lee, Shim et al., Park and OGIWARA et al. the ability that the second threshold voltage region has a range of -1.5 V to 1.0 V or -1.0 V to 1.5 V as taught by Takahashi et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the 
CHOI et al.’s, Yang’s, KIM et al.’s, Lee’s, Shim et al.’s, Park’s and OGIWARA et al.’s memory device.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (US 20160357472 A1, “MEMORY SYSTEM AND OPERATING METHOD THEREOF”), Yang (US 20130024751 A1, “FLASH MEMORY CONTROLLER AND DATA READING METHOD”), KIM et al. (US 20110110154 A1, “METHOD OF PROGRAMMING NONVOLATILE MEMORY DEVICE”), Lee (US 20140063944 A1, “SEMICONDUCTOR MEMORY DEVICE AND METHOD OF OPERATING THE SAME”), Shim et al. (US 20170060463 A1, “DATA STORAGE HAVING RECOVERY FUNCTION FOR THRESHOLD VOLTAGE DISTRIBUTION CHANGE OF MEMORY CELLS DUE TO APPLYING SURFACE MOUNTING TECHNOLOGY AND OPERATING METHOD”), Park (US 9672914 B1, “Semiconductor memory device and operating method thereof”), OGIWARA et al. (US 20160071586 A1, “SEMICONDUCTOR STORAGE DEVICE”) and Takahashi et al. (US 6169307 B1, “Nonvolatile semiconductor memory device comprising a memory transistor, a select transistor, and an intermediate diffusion layer”) as applied to claim 18 above, and further in view of Lee (US 20100195404 A1, “Method and apparatus for management of over-erasure in NAND-based NOR-type Flash Memory”) and Lutze et al. (US 20100002515 A1, “Programming And Selectively Erasing Non-Volatile Storage”).

As per claim 19, CHOI et al. (US 20160357472 A1), Yang, KIM et al., Lee (US 20140063944 A1), Shim et al., Park, OGIWARA et al. and Takahashi et al. substantially teach the claimed invention described in claim 18 (as rejected above).

However CHOI et al. (US 20160357472 A1), Yang, KIM et al., Lee (US 20140063944 A1), Shim et al., Park, OGIWARA et al. and Takahashi et al. do not explicitly teach that one to four program states are included in the second threshold voltage region.
Lee (US 20100195404 A1) in an analogous art teach that one to four program states are included in the second threshold voltage region (paragraph 68, threshold voltage region, memory; paragraph 100, four program states, cell, program state).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory device of CHOI et al., Yang, KIM et al., Lee (US 20140063944 A1), Shim et al., Park, OGIWARA et al. and Takahashi et al. the ability that one to four program states are included in the second threshold voltage region as taught by Lee (US 20100195404 A1) since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity for multiple program states when TLC scheme is used for a memory block programming to CHOI et al.’s, Yang’s, KIM et al.’s, Lee (US 20140063944 A1)’s, Shim et al.’s, Park’s, OGIWARA et al.’s and Takahashi et al.’s memory device.
CHOI et al. (US 20160357472 A1), Yang, KIM et al., Lee (US 20140063944 A1), 
Shim et al., Park, OGIWARA et al., Takahashi et al. and Lee (US 20100195404 A1) do not explicitly teach that one to eight program states are included in the second threshold voltage region.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory device of CHOI et al., Yang, KIM et al., Lee (US 20140063944 A1), Shim et al., Park, OGIWARA et al., Takahashi et al. and Lee (US 20100195404 A1) the ability that one to eight program states are included in the second threshold voltage region as taught by Lutze et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity for multiple program states when QLC scheme is used for a memory block programming to 
CHOI et al.’s, Yang’s, KIM et al.’s, Lee (US 20140063944 A1)’s, Shim et al.’s, Park’s, OGIWARA et al.’s, Takahashi et al.’s and Lee (US 20100195404 A1)’s memory device.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (US 20160357472 A1, “MEMORY SYSTEM AND OPERATING METHOD THEREOF”), Yang (US 20130024751 A1, “FLASH MEMORY CONTROLLER AND DATA READING METHOD”), KIM et al. (US 20110110154 A1, “METHOD OF PROGRAMMING NONVOLATILE MEMORY DEVICE”) and Lee (US 20140063944 A1, “SEMICONDUCTOR MEMORY DEVICE AND METHOD OF OPERATING THE SAME”) as applied to claim 16 above, and further in view of Choi et al. (US 20190362796 A1, “METHOD OF OPERATING STORAGE DEVICE”).

As per claim 20, CHOI et al. (US 20160357472 A1), Yang, KIM et al. and Lee substantially teach the claimed invention described in claim 16 (as rejected above).

Choi et al. (US 20190362796 A1) in an analogous art teach that re-performing the determining of whether the error correction operation is to be performed, after the performing of the read retry operation; and performing the error correction operation on the read data and then outputting the read data to a host, when it is determined that the error correction operation is to be performed (paragraph 96, a process of performing a soft decision error correction operation when the data of the cells cannot be correctly read with any of the read reference voltage within the look-up table. That is, a read retry is performed by increasing and decreasing the first read reference voltage).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory device of CHOI et al. (US 20160357472 A1), Yang, KIM et al. and Lee the ability that re-performing the determining of whether the error correction operation is to be performed, after the performing of the read retry operation; and performing the error correction operation on the read data and then outputting the read data to a host, when it is determined that the error correction operation is to be performed as taught by Choi et al. (US 20190362796 A1) since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to correct errors in the read data from the memory to CHOI et al. (US 20160357472 A1)’s, Yang’s, KIM et al.’s and Lee’s memory device.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (US 20160357472 A1, “MEMORY SYSTEM AND OPERATING METHOD THEREOF”) and Lee (US 20140063944 A1, “SEMICONDUCTOR MEMORY DEVICE AND METHOD OF OPERATING THE SAME”) as applied to claim 1 above, and further in view of Kim et al. (US 20130036261 A1, METHOD FOR OPERATING MEMORY CONTROLLER, AND MEMORY SYSTEM INCLUDING THE SAME). 

As per claim 21, CHOI et al. (US 20160357472 A1) and Lee (US 20140063944 A1) substantially teach the claimed invention described in claim 1 (as rejected above).
CHOI et al. (US 20160357472 A1) teach that the peripheral circuit performs a read operation (para. 59, the peripheral circuit, read data from the memory cell array).
However CHOI et al. (US 20160357472 A1) and Lee (US 20140063944 A1) do not explicitly teach that in the read retry operation, performing a new read operation for the at least one specific program state using the plurality of read voltages which are used in the read operation.
Kim et al. (US 20130036261 A1) in an analogous art teach that in the read retry operation, performing a new read operation for the at least one specific program state using the plurality of read voltages which are used in the read operation (para. 79, the NAND memory cells, the read retry operation is performed with the first initial read voltage). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory device of CHOI et al. and Lee the ability that in the read retry operation, performing a new read operation for the at least one specific program state using the plurality of read voltages which are used in the read operation as taught by Kim et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (US 20160357472 A1, “MEMORY SYSTEM AND OPERATING METHOD THEREOF”) and Lee (US 20140063944 A1, “SEMICONDUCTOR MEMORY DEVICE AND METHOD OF OPERATING THE SAME”) as applied to claim 10 above, and further in view of Kim et al. (US 20130036261 A1, METHOD FOR OPERATING MEMORY CONTROLLER, AND MEMORY SYSTEM INCLUDING THE SAME). 

As per claim 22, CHOI et al. (US 20160357472 A1) and Lee (US 20140063944 A1) substantially teach the claimed invention described in claim 10 (as rejected above).
CHOI et al. (US 20160357472 A1) teach that the controller controls the memory device to perform a read operation (para. 67, the memory controller provides the memory device with a read command).
However CHOI et al. (US 20160357472 A1) and Lee (US 20140063944 A1) do not explicitly
in the read retry operation, to perform a new read operation for the at least one specific program state using at least one initially set read voltage which is used in the normal read operation.
Kim et al. (US 20130036261 A1) in an analogous art teach in the read retry operation, to perform a new read operation for the at least one specific program state using at least one initially set read voltage which is used in the normal read operation (para. 79, the NAND memory cells, the read retry operation is performed with the first initial read voltage). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory device of CHOI et al. and Lee the ability that in the read retry operation, to perform a new read operation for the at least one specific program state using at least one initially set read voltage which is used in the normal read .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (US 20160357472 A1, “MEMORY SYSTEM AND OPERATING METHOD THEREOF”), Yang (US 20130024751 A1, “FLASH MEMORY CONTROLLER AND DATA READING METHOD”), KIM et al. (US 20110110154 A1, “METHOD OF PROGRAMMING NONVOLATILE MEMORY DEVICE”) and Lee (US 20140063944 A1, “SEMICONDUCTOR MEMORY DEVICE AND METHOD OF OPERATING THE SAME”) as applied to claim 16 above, and further in view of Kim et al. (US 20130036261 A1, METHOD FOR OPERATING MEMORY CONTROLLER, AND MEMORY SYSTEM INCLUDING THE SAME). 

As per claim 23, CHOI et al. (US 20160357472 A1), Yang (US 20130024751 A1), KIM et al. (US 20110110154 A1) and Lee (US 20140063944 A1) substantially teach the claimed invention described in claim 16 (as rejected above).
However CHOI et al. (US 20160357472 A1), Yang (US 20130024751 A1), KIM et al. (US 20110110154 A1) and Lee (US 20140063944 A1) do not explicitly that in the read retry operation, a new read operation is performed for the at least one specific program state using at least one initially set read voltage which is used in the normal read operation.
Kim et al. (US 20130036261 A1) in an analogous art teach that in the read retry operation, a new read operation is performed for the at least one specific program state using at least one initially set read voltage which is used in the normal read operation (para. 79, the NAND memory cells, the read retry operation is performed with the first initial read voltage). 
.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wong (US 6396744 B1, Date issued: May 28, 2002) discloses that a multi-bit-per-cell non-volatile memory periodically reads and rewrites data and thereby refreshes threshold voltages and removes the effects of threshold voltage drift. Accordingly, threshold voltages are kept in narrower ranges, and the narrow ranges allow more distinct levels for data values and allows storage of more bits per cell. A refresh interval is according to the size of windows for different multi-bit values and the measured or expected rate of threshold voltage drift. An on-chip refresh timer and arbitration logic selects when to initiate a refresh operation. A refresh can use a data buffer for temporary storage or can directly write data from one memory location to another. A memory mapping circuit in the memory adjusts for different storage configuration that the refresh operations create. In particular embodiments, shifts sectors-sized data blocks cyclically among sectors in an array, a bank, or an entire memory or alternatively shifts the data blocks between two configurations (abstract).



Lee (US 20050226048 A1, Publication Date: October 13, 2005) discloses a NAND flash memory device and method of reading the same, in which during a read operation, a ground voltage is applied to string and ground selection transistors of deselected cell blocks so as to increase resistance of a string line to prevent leakage currents due to a back-bias effect. A reduced bitline leakage current increases an ON/OFF current ratio between programmed and erased cells to reduce a sensing time therein, which makes a read trip range so as to prevent variation of threshold voltages due to data retention and reading disturbance. Voltages can be independently applied to source selection lines by electrically isolating source selection transistors between the cell blocks. It is available to reduce the number of source discharge .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822. The examiner can normally be reached Monday-Thursday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111                                                                                                                                                                                                        
/CYNTHIA BRITT/Primary Examiner, Art Unit 2111